     Case 1:16-cv-04756-NGG-JO Document 298 Filed 07/29/20 Page 1 of 2 PageID #: 4668




                           United States Court of Appeals
                                                   FOR THE
                                            SECOND CIRCUIT
                                            _________________

                     At a stated term of the United States Court of Appeals for the Second
      Circuit, held at the Thurgood Marshall United States Courthouse, 40 Foley Square, in the
      City of New York, on the 29th day of July, two thousand twenty.

      Present:    Dennis Jacobs,
                  Robert D. Sack,
                  Denny Chin,
                               Circuit Judges.
      _________________________________________________

      Martin Jonathan Batalla Vidal, et al.,

                                    Plaintiffs-Appellees,
                                                                         ORDER
                               v.                                18-485(L), 18-488(Con),
                                                                 18-1521(Con), 18-1525(Con),
                                                                 18-1985(Con), 18-1986(Con),
                                                                 18-1987(Con), 18-1988(Con)

      Donald J. Trump, President of the United States,
      et al.,
                               Defendants-Appellants.
      _________________________________________________

                    The appeal in the above captioned case from an order of the United States
      District Court for the Eastern District of New York was argued on the district court's
      record and the parties' briefs. While the appeal was pending, the Supreme Court
      granted defendants-appellants' petition for certiorari before judgment. The Supreme
      Court issued its opinion on June 18, 2020, and its judgment was transmitted to this
      Court on July 20, 2020.

                    Upon consideration thereof, IT IS HEREBY ORDERED, ADJUDGED, and
      DECREED that the district court's February 13, 2018 order granting a preliminary
      injunction is VACATED, the district court's November 9, 2017 order partially denying
      defendants-appellants' motion to dismiss is AFFIRMED IN PART, and the district




CERTIFIED COPY ISSUED ON 07/29/2020
Case 1:16-cv-04756-NGG-JO Document 298 Filed 07/29/20 Page 2 of 2 PageID #: 4669




 court's March 29, 2018 order partially denying the balance of defendants-appellants'
 motion to dismiss is REVERSED IN PART. The case is REMANDED to the district
 court for further proceedings consistent with the Supreme Court's opinion.



                                         FOR THE COURT:
                                         Catherine O'Hagan Wolfe, Clerk




                                            2
